DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 07/01/2021. As directed by the amendment: claims 13, 14, 16-26, 28, 29, 31, 32 have been amended and claims 1-12, 15, and 24 have been cancelled. Thus, claims 13, 14, and 16-23 and 25-32 are presently pending in this application.
Response to Arguments
Applicant’s arguments, see pg. 11, filed 07/01/2021, with respect to the objection of the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see pg. 11, filed 07/01/2021, with respect to the rejection of claims 15, 17-20, 24-30, and 32 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 15, 17-20, 24-30, and 32 under 35 U.S.C. 112(b) has been withdrawn. The Office notes that the amendment has raised new rejections under 35 U.S.C. 112(b) as set forth herein.
Applicant’s arguments, see pg. 12-13, filed 07/01/2021, with respect to the rejection of claim 13 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claim 13 under 35 U.S.C. 103 has been withdrawn. 
Applicant’s arguments, see pg. 13-14, filed 07/01/2021, with respect to the double patenting rejections have been fully considered and are persuasive.  The double patenting rejections have been withdrawn. 
Claim Objections
Claim 13 objected to because of the following informalities:  
lines 2-3 recite “a distal structural body comprising at least one distal structural segment each comprising a distal fixing disk and structural backbones” which should be “a distal structural body comprising at least one distal structural segment, the at least one distal structural segment 
lines 4-5 recite “a proximal structural body comprising at least one proximal structural segment each comprising a proximal fixing disk, structural backbones, and driving backbones” which should be “a proximal structural body comprising at least one proximal structural segment, the at least one proximal structural segment 
line 6 recites “the distal structural segment” which should be “the at least one distal structural segment” because “the at least one distal structural segment” is the language with proper antecedent basis;
lines 7-8 recite “the proximal structural segment” which should be “the at least one proximal structural segment” because “the at least one proximal structural segment” is the language with proper antecedent basis;
lines 12-13 recite “the proximal structural segment” which should be “the at least one proximal structural segment” because “the at least one proximal structural segment” is the language with proper antecedent basis;
Appropriate correction is required.
Claim 14 objected to because of the following informalities:  
line 2 recites “the proximal structural segment” which should be “the at least one proximal structural segment” because “the at least one proximal structural segment” is the language with proper antecedent basis;
line 4 recites “the distal structural segment” which should be “the at least one distal structural segment” because “the at least one distal structural segment” is the language with proper antecedent basis.
Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  
line 2 recites “the proximal structural segment” which should be “the at least one proximal structural segment” because “the at least one proximal structural segment” is the language with proper antecedent basis;
line 3 recites “the proximal structural segment” which should be “the at least one proximal structural segment” because “the at least one proximal structural segment” is the language with proper antecedent basis;
line 5 recites “the distal structural segment” which should be “the at least one distal structural segment” because “the at least one distal structural segment” is the language with proper antecedent basis;
line 6 recites “the distal structural segment” which should be “the at least one distal structural segment” because “the at least one distal structural segment” is the language with proper antecedent basis.
Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  
line 6 recites “a driving cable passing around the second pulley and comprising first end” which should be “a driving cable passing around the second pulley and comprising a
line 7 recites “securely connected to other side” which should be “securely connected to another side”.
Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  line 2 recites “one of the cable transmission mechanisms” which should be “one of the plurality of cable transmission mechanisms” because “the plurality of cable transmission mechanisms” is the language with proper antecedent basis.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  
line 5 recites “the distal structural segment” which should be “the at least one distal structural segment” because “the at least one distal structural segment” is the language with proper antecedent basis;
lines 6-7 recite “the distal structural segment” which should be “the at least one distal structural segment” because “the at least one distal structural segment” is the language with proper antecedent basis.
Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  line 6 recites “the first motors” which should be “the plurality of first motors” because “the plurality of first motors” is the language with proper antecedent basis.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  line 4 recites “the first motors” which should be “the plurality of first motors” because “the plurality of first motors” is the language with proper antecedent basis.  Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  line 4 recites “the cable transmission mechanisms” which should be “the plurality of cable transmission mechanisms” because .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14, 16-23, and 25-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “the one of driving backbones” in lines 18, 19, and 19-20. Since “driving backbones” are already claimed, it is unclear if this recitation is the referring to the previously claimed driving backbones or additional driving backbones. For examination purposes, the claim limitations will be interpreted as referring to the previously claimed driving backbones, i.e. “the one of the driving backbones”. Appropriate correction is required.
Claim 26 recites “the one of two output shafts” in lines 3 and 5-6. Since “two output shafts” are already claimed, it is unclear if this recitation is the referring to the previously claimed two output shafts or additional two output shafts. For examination purposes, the claim limitations will be interpreted as referring to the previously claimed two output shafts, i.e. “the one of the two output shafts”. Appropriate correction is required.
Allowable Subject Matter
Claims 13, 14, 16-23, and 25-32 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and claim objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art, alone or in combination, fails to teach or render obvious: a driving unit comprising a motion transmission part comprising a plurality of proximal segment turning transmission chains to convert a rotational output into mutually reversed rotational motions, and transfer one of the mutually reversed rotational motions to one of the gear sets; a first end of the one of driving backbones is fixed onto the proximal fixing disk, and a second end of the one of driving backbones is connected to the one of guiding sliders, in addition to the other limitations of claim 13.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503.  The examiner can normally be reached on Monday - Friday 7:30 am-4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771